DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 12/08/2021.  Claims 1, 2, 4-8, 10-12, 25, 26, and 28-30 have been amended and claim 31 is newly added. Claims 1-12 and 25-31 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,990,983 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,990,983 recite the entirety of limitations of claims 1-12 and 25-31 of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claim 31 is found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claim 31 recites a method for capturing image objects contained within a web page, the image objects associated with a content provider and displayable through a web browser. Under Step 2A, Prong I, claim 31 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Capturing image objects contained within a web page, the image objects associated with a content provider and displayable through a web browser in order to “allow a user to snag, save, collect, store, and retrieve text, banner, video, audio, coupon, and other advertisement or promotional content from pages on the World Wide Web” (Applicant’s originally filed specification: ¶ [0014]) is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include retrieving the web page through the web browser, the web browser having a plug-in component, the web page having an image object, the image object having information visibly perceptible through the web page and metadata corresponding to a hyperlink; capturing, through the plug-in component, the image object; transmitting the image object to a computing storage of a management system, the image object having a unique identifier in the management system; and providing to a third-party the unique identifier to access the image object in a user account space in the computing storage of the management system. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 31 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 31 has recited the following additional elements: Computer screen, Plug-in component, Account space in a computing storage, Management system, Computer readable storage medium, Processor, Memory, and System. These additional elements recited in claim 31 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claim 31 recites - “capturing, through the plug-in component, the image object; and transmitting the image object to a computing storage of a management system.” However, merely capturing data “through the plug-in component” or a well-known, routine, and conventional computer function is not “significantly more” than the abstract idea. Plug-in component have been a well-known, routine, and conventional computer function in the art since at least the 1980s; “In the mid 1970s, the EDT text editor ran on the Unisys VS/9 operating system using the UNIVAC Series 90 mainframe computer. It allowed a program from the editor and access the in-memory edit buffer. The plug-in executable could call the editor to inspect and change the text. The University of Waterloo Fortran compiler used this to allow interactive compilation of Fortran programs…Early personal computer software with plug-in capability included HyperCard and QuarkXPress on the Apple Macintosh, both released in 1987. In 1988, Silicon Beach Software included plug-in capability in Digital Darkroom and SuperPaint, and Ed Bomke coined the term plug-in.” (See Wikipedia: Plug-in (computing) and “EDT Text Editor Reference Manual, Cinnaminson, New Jersey: Unisys Corporation, 1975”). In addition, merely storing data in an account space is not “significantly more” than the abstract idea. Storing data to an account space in computer storage is a well-known, routine, and conventional computer function. The courts have noted that “receiving, processing, and storing data” (See Alice Corp.) and “receiving or transmitting data over a network” (See Ultramercial) are well-known, routine, and conventional computer functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0114], for implementing the general purpose computer, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-12 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0171754 to Kane in view of U.S. Publication 2009/0006192 to Martinez.

Claims 1-6 and 31, 7-12, and 25-30 are method, computer-readable medium, and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Kane teaches:
A computer-implemented method for capturing image objects contained within a web page, the image objects associated with a content provider and displayable through a web browser on a computing screen, the method comprising (Kane: ¶ [0037]):
retrieving the web page through the web browser, the web browser having a plug-in component, the web page having an image object, the image object having information visibly perceptible through the web page and metadata corresponding to a hyperlink (i.e. users interact with widget on webpage in order to view images and links/keywords with respect to advertisements) (Kane: ¶¶ [0033] [0034] “In some cases, the widget content 126 may additionally or alternatively include items selected based on content-based (as opposed to behavior-based) associations between items. For example, while viewing a particular web page, the user may be presented with links to other pages containing similar content or keywords. The content provider system may use content-based associations where, for example, an insufficient quantity of behavioral data exists to generate reliable behavior-based associations for a particular item… This embedded HTML document may include thumbnail images of, and links corresponding to, the particular items selected by the system 100 to display (as described above and shown in FIG. 2). The content provider system 100 may generate the thumbnail images of the member sites' pages on-the-fly in response to widget-generated requests 120, and/or may pre-generate and cache these images.”); 
capturing, through the plug-in component, the image object, capturing the image object comprising: […] (i.e. widget records item images related to events) (Kane: ¶ [0031] “As end users perform specific types of item-related events (e.g., web page accesses, web site accesses, item purchases, item downloads, item rentals, item viewing events, etc.), the widgets embedded in the associated web pages 125 report these events to the content provider system 100 via widget-generated requests 120. As will be discussed more fully below, the content provider system 100 may persistently store these events (i.e., data descriptive of the events) in an event history repository 143 as part of a given end-user's event history.” Furthermore, as cited in ¶ [0034] “This embedded HTML document may include thumbnail images of, and links corresponding to, the particular items selected by the system 100 to display (as described above and shown in FIG. 2). The content provider system 100 may generate the thumbnail images of the member sites' pages on-the-fly in response to widget-generated requests 120, and/or may pre-generate and cache these images.” Furthermore, as cited in ¶¶ [0061] [0062] “The widget content 126 may include item descriptions, item images, web links to places where the item may be purchased, and so forth…This widget content may be returned to the web server 121, which constructs a response 122 which includes the generated widget content 126. This response is returned to the user computing device 106, whereupon the user-computing device 106 can display or otherwise make the content available to the end-user.”); 
transmitting the image object to a computing storage of a management system, the image object having a unique identifier in the management system (i.e. content object or image associated with item is sent to repository, and is assigned an identifier, wherein the repository is part of the content provider system or management system) (Kane: ¶ [0029] “Upon receipt of the HTML file 103 containing the widget code, the browser 124 on the end-user's computer will, in some embodiments, instantiate the widget by executing the widget code. The widget may include or have access to parameters that describe the context of the web page and page request, an item identifier, an event identifier (which may codify the events "purchase," "view," "add to cart," and so forth), a user identifier, if known, default content to be displayed in the absence of ( or before retrieval of) content from the provider system, the member ID of the member site 104 on which the widget is installed, and so forth. These identifiers may be created pro grammatically by the operator; alternatively, in some embodiments, the operator need not provide any special parameters, and the widget and content provider system 100 may infer parameters as discussed below. (For example, the content provider system may use part of the URI of the web page 125 as an item identifier).” Furthermore, as cited in ¶ [0061] “The widget content 126 may include item descriptions, item images, web links to places where the item may be purchased, and so forth.”); and
providing to a third-party the unique identifier to access the image object in a user account space in the computing storage of the management system (i.e. providing other parties with the unique code to access the image object the user interacted with) (Kane: ¶¶ [0040] [0041] "The information stored in the data repository 143 for a given event may include some or all of the following: an identifier of the accessed web site (e.g., the member ID of a particular member site 104), the URL accessed, an item identifier (particularly if the item is not uniquely identified by the URL), an item type identifier, an identifier of the user ( e.g., a cookie value that uniquely identifies a particular user computing device 106), an identifier of the type of the event ( e.g., purchase, view, rent, rate, etc.), and an event timestamp. When the event reflects the selection of an item displayed by a widget, the event data may also identify both the referring site and the referred-to site, which may be the same in some cases…To enable users' actions to be monitored across the network of member sites 104, the content provider system 100 assigns a unique tracking cookie to each user or user computer 106. This cookie may be set when a user computer 106 initially accesses a web page having a widget associated with the content provider system 100, and may subsequently be returned with each widget-generated request to the system 100. The content provider system 100 may also support one or more additional methods for identifying users. For example, if the content provider system hosts an e-commerce web site, the cookies used to identify users of this e-commerce web site may also be used to monitor these users' actions on the member sites 104.” Furthermore, as cited in ¶ [0062] “This widget content may be returned to the web server 121, which constructs a response 122 which includes the generated widget content 126. This response is returned to the user computing device 106, whereupon the user-computing device 106 can display or otherwise make the content available to the end-user. The widget content is preferably displayed as part of the web page 125 as shown in FIG. 2, but may alternatively be displayed in a pop-up window, as an RSS news feed entry, or in a "pop-over" that appears when the user hovers the mouse pointer over a particular object or area of the page 125.”).
Kane does not explicitly disclose displaying a graphic icon responsive to a cursor hovering over the image object in the web browser, the graphic icon displayed the plug-in component and being an overlay on the image object, and to capture the image object.
However, Martinez further discloses:
displaying a graphic icon responsive to a cursor hovering over the image object in the web browser, the graphic icon displayed the plug-in component and being an overlay on the image object (i.e. displaying pop up window in response to user mouse-over, wherein the pop-up is displayed as an overlay on the image object via plug in component) (Martinez: ¶ [0090] “FIG. 5A illustrates an example result of activating a distribution link 308. Page 400 has been constructed to include relevant link functionality, as described above. Activation (e.g., a user click or mouse-over) of the distribution link 308 causes, in one particular implementation, a point of presence distribution interface ( e.g., a pop-up window 404) to appear. In one implementation, activation of the distribution link 308 causes a browser or other client application to access content marketplace system 30 that dynamically generates the content embedding code and renders distribution interface in pop-up window 404. In this manner, the end-users identifying information may possibly be obtained in a browser cookie, as described in more detail below. This window could also be displayed in a new section within the page itself, using AJAX, Flash or other technologies.” Furthermore, as cited in ¶ [0126] “The Flash object may than display the selected ad as a link, display it as an overlay, and/or display it proximal to the border of the viewer window or region where the content object is displayed or rendered.”), and 
to capture the image object (Martinez: ¶ [0045] “In addition, the network environment may also include protocol translation gateways, proxies or other systems to allow mobile client nodes 84, for example, to access other network protocol environments. For example, a user may use a mobile client node 84 to capture an image and upload the image over the carrier network to a content site connected to the Internet.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Martinez’s capturing the image object comprising: displaying a graphic icon responsive to a cursor hovering over the image object in the web browser, the graphic icon displayed the plug-in component and being an overlay on the image object, and to capture the image object to Kane’s method for capturing image objects contained within a web page, the image objects associated with a content provider and displayable through a web browser on a computing screen. One would have been motivated to do this in order to “enable viewers of a media object, such as a picture or video, to effect sponsorship of that media object.” (Martinez: ¶ [0022]).
With respect to Claims 7, 25, and 31:
All limitations as recited have been analyzed and rejected to claim 1. Claim 7 recites “A non-transitory computer readable storage medium comprising stored instructions to capture image objects contained within a web page, the image objects associated with a content provider and displayable through a web browser on a computing screen, the instructions when executed cause a processor to:” (Kane: ¶ [0054]) perform the steps outlined by method claim 1. Claim 25 recites “A system comprising a processor; and a memory, the memory configured to store instructions that when executed by the processor causes the processor to:” (Kane: ¶ [0054]) perform the steps outlined by method claim 1. Claim 31 recites “A computer-implemented method for capturing image objects contained within a web page, the image objects associated with a content provider and displayable through a web browser on a computing screen, the method comprising:” a portion of the steps outlined by method claim 1. Claims 7, 25, and 31 do not teach or define any new limitations beyond claim 1. Therefore, they are rejected under the same rationale.

With respect to Claim 2:
Kane teaches:
The method of claim 1, wherein the visibly perceptible information is an advertisement (Kane: ¶ [0026] “Some of the web sites 104 may host electronic catalogs or repositories of items that are available for purchase, rent, download, subscription, viewing, and/or some other form of consumption. Examples include retailer web sites, music and video download sites, online travel reservation sites, news sites, auction sites, shopping portals, dating sites, social networking sites, aggregator sites, and sites that provide a combination of these functions. As such, as used herein, the term "item" is used broadly and without limitation, and includes generally any object which may be selected by a user to be displayed, purchased, rented, downloaded, subscribed to, or otherwise acted upon. Examples of items include web pages, web sites, URLs, physical products, digital  products, blogs, blog entries, news articles, RSS feeds , advertisements, social networking applications, users, and podcasts.”).
With respect to Claims 8 and 26:
All limitations as recited have been analyzed and rejected to claim 2. Claims 8 and 26 do not teach or define any new limitations beyond claim 2. Therefore, they are rejected under the same rationale.

With respect to Claim 3:
Kane teaches: 
The method of claim 2, wherein the hyperlink comprises an universal resource locator address that directs the web browser towards an advertiser web page associated with the advertisement (i.e. hyperlink includes url that redirects browser to the other member site) (Kane: ¶ [0030] “The widget-generated request 120 may contain information regarding the context of the web page 103 and/or page request 102, such as the URL of the web page, an identifier of an item associated with the web page, an event type identifier, and/or a user identifier.” Furthermore, as cited in ¶ [0109] “In particular, the drawing illustrates the steps that may be performed by the system 100 when a user clicks on a widget-displayed link from one member site 140 to another member site 140. The hyperlink reference may be similar to href=www.cps.com/redirect?source=website1url&target=website2url&member=a5 db ... , where the parameter "source" is the URL or web site on which the widget content is displayed, the parameter "target" is the URL to which the browser is to be redirected, and the parameter "member" specifies the member ID of the member site 140 or its operator. Other parameters (not shown), such as Item ID, may also be included, and the request may be accompanied by a tracking cookie that identifies the user.”).
With respect to Claims 9 and 27:
All limitations as recited have been analyzed and rejected to claim 3. Claims 9 and 27 do not teach or define any new limitations beyond claim 3. Therefore, they are rejected under the same rationale.

With respect to Claim 4:
Kane teaches:
The method of claim 1, wherein the image object includes text, image, and/or video (Kane: ¶ [0026] “Some of the web sites 104 may host electronic catalogs or repositories of items that are available for purchase, rent, download, subscription, viewing, and/or some other form of consumption. Examples include retailer web sites, music and video download sites, online travel reservation sites, news sites, auction sites, shopping portals, dating sites, social networking sites, aggregator sites, and sites that provide a combination of these functions. As such, as used herein, the term "item" is used broadly and without limitation, and includes generally any object which may be selected by a user to be displayed, purchased, rented, downloaded, subscribed to, or otherwise acted upon. Examples of items include web pages, web sites, URLs, physical products, digital  products, blogs, blog entries, news articles, RSS feeds , advertisements, social networking applications, users, and podcasts.” Furthermore, as cited in ¶ [0061] “The widget content 126 may include item descriptions, item images, web links to places where the item may be purchased, and so forth.”).
With respect to Claims 10 and 28:
All limitations as recited have been analyzed and rejected to claim 4. Claims 10 and 28 do not teach or define any new limitations beyond claim 4. Therefore, they are rejected under the same rationale.

With respect to Claim 5:
Kane teaches:
The method of claim 1, further comprising assigning the image object into a category (i.e. item images are categorized according to home page of related site) (Kane: ¶ [0073] “Site-to-category associations. One variation of the preceding use case is to use the aggregated event data of many users to compute website-to-product-category associations. These associations may, for example, be based on correlations between accesses to member sites 104 and purchases from particular product categories. For instance, if a relatively large percentage of those who access member site A also purchase a gardening product from the e-commerce site, an association may be created between this member site 104 and the product category "gardening." Once computed, the website-to-product-category associations may be used to select the product category or categories most closely associated with the member site 104 or sites visited by a particular user. Ads or other content corresponding to such product category(ies) may then be targeted to the user.” Furthermore, as cited in ¶ [0066] “The content provider system 100 may respond by accessing the item associations database 147 to look up a list of related web sites 104, and by returning a widget display object 126 with outgoing links to the home pages of these related sites. These links may optionally be displayed as, or in association with, thumbnail images of the corresponding home pages, as described above.”).
With respect to Claims 11 and 29:
All limitations as recited have been analyzed and rejected to claim 5. Claims 11 and 29 do not teach or define any new limitations beyond claim 5. Therefore, they are rejected under the same rationale.

With respect to Claim 6:
Kane teaches:
The method of claim 2, further comprising selecting, subsequently, the hyperlink of the stored image object in the management system to transmit a request to the content provider, the content provider associated with the advertisement (Kane: ¶¶ [0109] [0110] “In particular, the drawing illustrates the steps that may be performed by the system 100 when a user clicks on a widget-displayed link from one member site 140 to another member site 140. The hyperlink reference may be similar to href=www.cps.com/redirect?source=website1url&target=website2url&member=a5 db ... , where the parameter "source" is the URL or web site on which the widget content is displayed, the parameter "target" is the URL to which the browser is to be redirected, and the parameter "member" specifies the member ID of the member site 140 or its operator. Other parameters (not shown), such as Item ID, may also be included, and the request may be accompanied by a tracking cookie that identifies the user…At block 502, a web server 121 of the content provider system 100, upon receipt of a redirect request from the user's browser 124, redirects the browser to the target URL. Such redirection may be accomplished, as is known in the art, through a response which includes html meta tag redirection, 301 redirection, or similar mechanisms. Advantageously, the web server 101 records the redirection/item selection event in the event history data repository as part of the user's event history.” Furthermore, as cited in ¶ [0062] “This widget content may be returned to the web server 121, which constructs a response 122 which includes the generated widget content 126. This response is returned to the user computing device 106, whereupon the user-computing device 106 can display or otherwise make the content available to the end-user. The widget content is preferably displayed as part of the web page 125 as shown in FIG. 2, but may alternatively be displayed in a pop-up window, as an RSS news feed entry, or in a "pop-over" that appears when the user hovers the mouse pointer over a particular object or area of the page 125.”).
With respect to Claims 12 and 30:
All limitations as recited have been analyzed and rejected to claim 6. Claims 12 and 30 do not teach or define any new limitations beyond claim 6. Therefore, they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 8-9 of the Remarks disclosed, filed on 12/08/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-12 and 25-30 have been considered and are persuasive. Examiner notes that the amendments recite limitations that integrate the claims into a practical application satisfying Step 2A Prong II. Therefore, the rejection(s) of claim(s) 1-12 and 25-30 under 35 U.S.C. § 101 has been withdrawn. 
Examiner notes that a 35 U.S.C. § 101 rejection has been applied to newly added independent claim 31.
Applicant’s arguments see pages 10-11 of the Remarks disclosed, filed on 12/08/2021, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-12 and 25-30 over Kane in view of Guheen have been considered but are moot because the arguments do not apply to the new ground(s) of rejection of claim(s) 1-12 and 25-31 made over Kane in view of U.S. Publication 2009/0006192 to Martinez.
Applicant’s arguments see page 11 of the Remarks disclosed, filed on 12/08/2021, with respect to the Non-Statutory Double Patenting Rejection(s) of claim(s) 1-12 and 25-30 have been considered but are not persuasive. Examiner notes that a Non-Statutory Double Patenting Rejection(s) of claim(s) 1-12 and 25-31 has been maintained over claims 1-17 of U.S. Patent No. 10,990,983 because the patent and the application under examination name the same inventive entity.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Patent 8,122,014 to Brindley for disclosing methods (and corresponding systems and computer program products) that augment content in web pages with resources and provide the resources based on user interaction with the augmented content in the web pages. The disclosed embodiments analyzes a web page to identify a keyword, locates a piece of reference data matching the identified keyword, generates an association of the located piece of reference data and the keyword, and embeds the association in an augmented web page. Upon receiving a request from a client computer corresponding to a pointer being positioned over the keyword in the augmented web page, the disclosed embodiments determines relevant resources, and transmits the resources to the client computer for display in a multi-layered dialog box, such that a viewer can access the plurality of resources by interacting with the multi-layered dialog box without leaving the augmented web page.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
December 29, 2021